                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

    RON ZOLLER                                                               CIVIL ACTION

    VERSUS                                                                   CASE NO. 16-1837

    ZURICH AMERICAN INSURANCE              SECTION: “G”(4)
    COMPANY, et al.
                         ORDER AND REASONS

           Before the Court is Defendants Ray Cammack Shows’ (“RCS”) and T.H.E. Insurance

Company’s (“T.H.E.”) “Motion for Summary Judgment.”1 Having considered the motion for

summary judgment, the memoranda in support and opposition, the record, and the applicable law,

the Court will grant the motion dismissing Ray Cammack Shows and T.H.E.2 as parties in the case.

                                                  I. Background

A.         Factual Background

           This matter involves a motor vehicle accident that allegedly occurred on February 8, 2015.

In the petition for damages, Plaintiff Ron Zoller (“Plaintiff”) alleges that Defendant Charles

Nikolauzyk (“Nikolauzyk”) rear-ended him while traveling westbound on Interstate-12 in St.

Tammany Parish, Louisiana.3 At the time of the incident, Plaintiff alleges that Nikolauzyk was

driving a motor vehicle owned by Defendants Larry Newsom and Linda Newsom (collectively,




1
    Rec. Doc. 105.
2
  In a prior order, the Court found that the trailer involved in the litigation is “mobile equipment” that is not covered
under the policy issued to Schantz Manufacturing, Inc. by Selective Insurance Company of South Carolina. Rec. Doc.
133. T.H.E. is being dismissed as a party in this order because the T.H.E. Policy, which is similar to the Selective
Policy, also does not cover a trailer that is classified “mobile equipment.” Though T.H.E. does not raise this argument
in the instant motion, T.H.E. previously presented the argument in its opposition to Selective’s motion for summary
judgment. See Rec. Doc. 115 at 5–6. The Court hereby incorporates that argument into this motion.
3
    Rec. Doc. 1-4 at 2.


                                                           1
“the Newsoms”).4 At that time, Nikolauzyk was allegedly employed by Defendant Newsom

Trucking, Inc (“Newsom Trucking”).5 Plaintiff also alleges that at the time of the accident the

motor vehicle Nikolauzyk was driving was hauling a trailer (“the Trailer”) owned by either Schantz

Manufacturing, Inc. (“Schantz”) or RCS.6

B.          Procedural Background

            On February 2, 2016, Plaintiff filed a petition for damages against Nikolauzyk, the

Newsoms, and the Newsoms’ insurer Zurich American Insurance, Co. (“Zurich”) in the 22nd

Judicial District Court for the Parish of St. Tammany.7 On March 4, 2016, Nikolauzyk and Zurich

removed the case to this Court.8 On March 9, 2016, Plaintiff filed a first amending and

supplemental complaint naming Newsom Trucking as a defendant.9

            On November 7, 2016, Plaintiff filed a second amending and supplemental complaint

naming Hallmark Specialty Insurance Company (“Hallmark”) as an insurer of Newsom

Trucking.10 On July 31, 2017, Plaintiff filed a third amending and supplemental complaint alleging

that T.H.E., the insurer of RCS, may have provided insurance coverage for the trailer being pulled

by Nikolauzyk.11 On November 21, 2017, Plaintiff filed a fourth amending and supplemental




4
    Id. at 2.
5
    Rec. Doc. 5.
6
    Rec. Doc. 59 at 3.
7
    Rec. Doc. 1-4 at 2.
8
    Rec. Doc. 1.
9
    Rec. Doc. 5.
10
  Rec. Doc. 29. The second amending and supplemental complaint is incorrectly labeled as the “First Amending and
Supplemental Complaint.”
11
     Rec. Doc. 42.


                                                       2
complaint against RCS, Schantz, and Shantz’s insurer Selective Insurance Company of South

Carolina (“Selective”).12

            On November 6, 2018, RCS and T.H.E. filed the instant motion for summary judgment.13

On November 8, 2018, Hallmark filed an opposition to the motion.14 On November 12, 2018,

Plaintiff filed an opposition.15 On November 18, 2018, Schantz filed an opposition.16 With leave

of Court, RCS and T.H.E. filed a reply on November 21, 2018.17

                                       II. Parties’ Arguments

A.          RCS and T.H.E.’s Arguments in Support of the Motion for Summary Judgment

            RCS and T.H.E. urge the Court to grant summary judgment in their favor because they

contend that the insurance policy T.H.E. issued to RCS (the “T.H.E. Policy”) does not provide

coverage for Plaintiff’s claim.18 First, RCS and T.H.E. argue that RCS did not own the trailer and

T.H.E.’s policy only covers vehicles owned by RCS.19 Next, RCS and T.H.E. assert that RCS

cannot be held vicariously liable for the negligence of Nikolauzyk. 20 Finally, RCS and T.H.E.

argue that T.H.E.’s policy does not cover the driver of the truck owned by Newsom.21



12
     Rec. Doc. 59.
13
     Rec. Doc. 105.
14
     Rec. Doc. 109.
15
     Rec. Doc. 111.
16
     Rec. Doc. 118.
17
     Rec. Doc. 128.
18
     Rec. Doc. 105-1 at 5.
19
     Id. at 5–8.
20
     Id. at 9–10.
21
     Id. at 11–12.


                                                 3
            1.      Ownership of the Trailer

            RCS and T.H.E. assert that before deciding who owns the trailer, the Court must determine

which state’s substantive law applies.22 RCS and T.H.E. argue that under Louisiana’s conflict of

laws statute, Illinois law applies because it is the state whose “policies would be most seriously

impaired if its law were not applied to the issue of ownership.”23 RCS and T.H.E. contend that

Schantz and RCS’s only connection to Louisiana is the motor vehicle accident at issue in this

case.24 Furthermore, RCS argues that its relationship with Schantz “is centered in Illinois.”25 RCS

and T.H.E. allege that Illinois is where the trailer was manufactured, Schantz is domiciled, and the

bill of sale was executed.26 RCS and T.H.E. further argue that the purchase agreement for the

trailer provides that any dispute between them regarding the construction and sale of the trailer

will be governed by Illinois law.”27

            RCS and T.H.E. assert that under Illinois law, “it is axiomatic that the question of when

ownership has passed from one person to another for purposes of insurance coverage is a question of

the intention of the parties.”28 According to RCS and T.H.E., the “the undisputed facts establish that

ownership of the trailer had not yet passed to RCS at the time of the accident.”29 RCS and T.H.E.

assert that RCS made a $140,000 down payment on the trailer on December 5, 2014, but it did not



22
     Id. at 5.
23
     Rec. Doc. 105-1 at 5 (citing La. Civ. Code. Ann. art. 3515).
24
     Id. at 6.
25
     Id.
26
     Id.
27
     Id.
28
     Id. (quoting Finnan v. Johnson, 111 Ill. App. 3d 479, 444 N.E.2d 290 (1983)).
29
     Id.


                                                            4
receive possession of the trailer, finalize payment, or receive a bill of sale until after February 10,

2015.30 RCS and T.H.E. allege that Schantz retained possession of the trailer and “transported [it] to

Florida to use it in connection with the marketing of [Schantz’] business” from February 3 to February

7, 2015.31 RCS and T.H.E. contend that the incident at issue occurred on February 8, 2015, while

Schantz was shipping the trailer to RCS in Houston, but RCS had not yet taken possession and had not

paid the full purchase price.32 RCS and T.H.E. assert that final payment was not made until February

10, 2015, when the trailer was delivered and the bill of sale was not executed until February 17, 2015.33

RCS and T.H.E. contend that “Schantz’s Bill of Sale notes that, at the time of its execution, Shantz is

the ‘lawful owner’ of the trailer.”34 Accordingly, RCS and T.H.E. argue that Schantz, not RCS, was

the legal owner of the trailer at the time of the accident.35

            Because RCS did not own the trailer at the time of the accident, RCS and T.H.E. argue that the

T.H.E. Policy does not cover the trailer.36 According to RCS and T.H.E., its policy only provides

coverage for “covered autos” under the policy, and the trailer was not listed as covered under the T.H.E.

Policy.37 Further, RCS and T.H.E. assert that though the policy provides coverage for “owned autos

you acquire after the policy begins,” RCS had not acquired the trailer at the time of the accident so the




30
     Id. at 1–4.
31
     Id. at 7.
32
     Id.
33
     Id.
34
     Id.
35
     Id.
36
     Id. at 8.
37
     Id.


                                                      5
trailer was likewise not covered under T.H.E.’s policy. 38 Therefore, T.H.E. argues that its “policy

affords no coverage….[and] plaintiff has no viable claim against T.H.E.”39

            2.      RCS’ Liability to Plaintiff

            Even assuming that RCS owned the trailer at the time of the accident, RCS and T.H.E.

argue that RCS cannot be held liable for the accident because there is no evidence that the trailer

caused, or contributed to, the accident in any way.40 RCS and T.H.E. aver that under Louisiana’s

conflict of laws provision governing tort actions, Louisiana law would apply to the negligence

claims because Louisiana is the state where the conduct that caused the alleged injury to Plaintiff

occurred.41 RCS and T.H.E. assert that the elements of a negligence claim under Louisiana law

require the breach of a duty and that said breach caused the Plaintiff’s injury.42 RCS and T.H.E.

contend that Plaintiff cannot show that the trailer was defective, “the use of the trailer failed to meet

any appropriate standard of care, nor that any breach by RCS caused his injury. ”43

            RCS and T.H.E. also argue vicarious liability under Louisiana law only applies where the

company is the “master or employer” of the person responsible for the damage.44 RCS and T.H.E.

assert that no one, not even Plaintiff, disputes that Newsom was Nikolauzyk’s employer. 45 RCS

and T.H.E. further argue that because Schantz hired Newsom to transport the trailer and RCS was


38
     Id.
39
     Id.
40
     Id. at 9–10.
41
     Id. at 10.
42
     Id. at 9.
43
     Rec. Doc. 105-1 at 9.
44
     Id. at 10.
45
     Id.


                                                   6
uninvolved in this process, RCS had “absolutely no relationship” with Nikolauzyk or Newsom

Trucking.46 Thus, RCS and T.H.E. argue that RCS cannot be liable to Plaintiff for negligence even

if it did own the trailer and summary judgment should be granted on the negligence claims.47

            3.       T.H.E.’s Policy as Applied to the Newsom Trucking Driver

            Finally, RCS and T.H.E. assert that Nikolauzyk is not covered under the T.H.E. Policy

because RCS did not own the trailer and Nikolauzyk was not using the trailer for its intended

purpose.48 RCS and T.H.E. rely on the language in the T.H.E. policy that an insured is “Anyone

else while using with your permission a covered ‘auto’ you own, hire or [borrow].”49 RCS and

T.H.E. again allege that RCS did not own the trailer so it was not covered under the policy.50 RCS

and T.H.E. further argue that the trailer was not being used by Nikolauzyk because “the

transportation of the trailer is not a use of the trailer for its intended purpose. ”51 Thus, RCS and T.H.E.




46
     Id.
47
     Id. at 9–10.
48
     Id. at 11.
49
     Rec. Doc. 105-15 at 60. The full language of the policy reads:

            1. Who Is An Insured
                    The following are “insureds”:
                    a. You for any covered “auto”.
                    b. Anyone else while using with your permission a covered “auto you own, hire
                    or borrowexcept;[sic]
                    (1) The owner or anyone else from whom you hire or borrow a covered "auto".
                    This exception does not apply if the covered "auto" is a "trailer" connected to a covered
                    "auto" you own.
50
     Id.
51
     Id. at 12.


                                                            7
argue that Nikolauzyk is not an insured party under the policy.52 For this reason and the others

listed above, RCS and T.H.E. contend that they should be dismissed as defendants in the case.53

B.          Hallmark’s Arguments in Opposition to the Motion for Summary Judgment

            In opposition, Hallmark argues that if RCS is found to be the owner of the trailer at the

time of the accident, the T.H.E. Policy would provide coverage for Newsom Trucking, the

Newsoms, and Nikolauzyk.54 Hallmark asserts that “when a tractor and trailer are connected, they

become one vehicle for the purposes of transporting things.”55 Hallmark contends that RCS and

T.H.E. do not dispute that the item manufactured by Schantz and transported by Newsom is

anything “other than a trailer.”56 Hallmark asserts that because the object is a trailer that was

connected to Newsom’s tractor, the Newsoms, Newsom Trucking, and Nikolauzyk are covered

under the T.H.E. Policy.57 Therefore, Hallmark requests that to the extent that the Court finds RCS

to be the owner of the trailer, the Court should deny summary judgment on the issue of coverage

by the T.H.E. Policy.58

C.          Plaintiff’s Arguments in Opposition to the Motion for Summary Judgment

            In opposition, Plaintiff asserts that the parties agree that the Zurich Policy provides the

primary coverage in this case.59 Plaintiff contends that the Hallmark Policy is an excess policy to


52
     Id.
53
     Id.
54
     Rec. Doc. 109 at 1.
55
     Id. at 3 (citing Mays v. Aetna Cas. & Sur. Co., 242 So. 2d 264 (La. Ct. App. 1970)).
56
     Id. at 3–4.
57
     Id. at 2.
58
     Id. at 4.
59
     Rec. Doc. 111 at 2.


                                                            8
the Zurich Policy and should apply pro-rata to either the T.H.E. Policy or the Selective Policy

depending on who owned the trailer at the time of the accident.60

            Plaintiff argues that Selective’s assertion that the Selective Policy does not apply is without

merit because trailers are specifically covered as “autos” under the Selective Policy. 61 Plaintiff

contends that Selective’s argument that the trailer is “mobile equipment” is unavailing because the

Selective Policy defines “mobile equipment” as “bulldozers, farm machinery, forklifts and other

vehicles designed for use principally off public roads.”62 Plaintiff argues that the food trailer

clearly does not fall within the category of farm machinery, forklifts, and other off road vehicles.

Therefore, Plaintiff argues that the Selective Policy applies to this accident.63

            Plaintiff argues summary judgment should not be granted on RCS’ and T.H.E.’s motion

because a genuine issue of material fact remains on the question of ownership of the trailer.64

Plaintiff asserts that though RCS insists it did not own the trailer because it had not taken delivery,

Michael Schantz testified that he entered a verbal agreement with RCS whereby RCS owned the

trailer prior to delivery.65 Plaintiff avers that this creates a genuine issue of material fact.66 Plaintiff

also contends that if the Court finds that RCS is the owner of the trailer, the trailer is covered under

T.H.E.’s policy because it is a trailer and not mobile equipment.67


60
     Id. at 1.
61
     Id. at 3.
62
     Id.
63
     Id.
64
     Id. at 7.
65
     Id.
66
     Id.
67
     Id.


                                                      9
            Finally, Plaintiff contends that the excess insurance policies are to be applied pro-rata.68

Plaintiff notes that: (1) Section IV of the Selective Policy states it is “excess over any other

collectible insurance”; (2) Section I of the Hallmark Policy states it is “in excess of the applicable

limits of the underlying insurance”; and (3) Paragraph B(5) of Section IV of the T.H.E. Policy

states “while a covered auto which is a trailer is connected to another vehicle, the Liability

Coverage this coverage form provides for the trailer is excess while it is connected to a motor

vehicle you do not own.”69 Plaintiff contends that “when there is a conflict between two policies,

each containing an excess clause or one containing an excess clause and one containing an escape

clause, the Louisiana courts have consistently held the two conflicting clauses to be mutually

repugnant and ineffective.”70 According to Plaintiff, the result of finding that the excess and

escape clauses are mutually repugnant and ineffective is to prorate the loss between the excess

insurers.71 Therefore, Plaintiff argues that the motions for summary judgment filed by Hallmark,

Selective, and T.H.E. should be denied and the excess policies should be applied pro-rata.72

D.          Schantz’s Arguments in Opposition to the Motion for Summary Judgment

            In opposition, Schantz argues that summary judgment should be denied because a genuine

issue of law and/or fact remains on the issue of whether RCS is the owner of the trailer.73 Schantz

contests RCS’ and T.H.E.’s argument that the intention of the parties was for Schantz to “maintain


68
     Id.
69
     Id. at 8.
70
     Id. (citing Dette v. Covington Motors, Inc., 426 So. 2d 718 (La. App. 1 Cir. 1983); Blanchard v. Rodrigue, 340

So.2d 1001 (La. App. 1 Cir. 1976), writs denied, 341 So.2d 1129, 1130 (La. 1977)).
71
     Id. at 8.
72
     Id. at 9.
73
     Rec. Doc. 118.


                                                         10
ownership of the food trailer once it left the tradeshow.”74 Schantz contends that “[t]he sworn

deposition testimony of Schantz Manufacturing clearly establishes that Schantz Manufacturing

intended for and believed Ray Cammack Shows owned the custom food trailer at the time of the

incident.”75 Schantz asserts that RCS expressly contracted with Schantz Manufacturing for a trailer

designed to its specifications, and this custom-built trailer was solely for RCS.76 Schantz alleges

that RCS “dictated how the concession trailer would look, what the concession trailer would be

used for, and what equipment would be installed in the concession trailer. [It] was not a mass-

produced product that could easily be re-sold to another customer.”77 Furthermore, Schantz points

to Michael Schantz’s statement that because the trailer was custom designed for RCS and not

sellable to anyone else, he always believed that it was owned by RCS.78

            Schantz further argues that normally, “the deposit is what determines the sale,” and the

remaining balance on the trailer would be paid upon completion.79 Schantz alleges that prior to the

trailer being displayed at the trade show in Florida, it made a special agreement for RCS to pay

the remaining balance after the trade show.80 Schantz asserts that the only reason payment was

made in February was because RCS indicated that it did not have the funds at the beginning of

February and would make the final payment the following week.81 Schantz also contends that it is


74
     Id. at 6.
75
     Id.
76
     Id.
77
     Id. at 2 (internal citations omitted).
78
     Id. at 3.
79
     Id. at 6.
80
     Id. at 4.
81
     Id.


                                                   11
customary business practice to mail the bill of sale after the trailer has been delivered.82 Thus,

Schantz argues that even if RCS made the final payment before the trade show, RCS would not

have received the bill of sale until after the trailer was delivered. 83 Schantz also argues that RCS

initially agreed to pick up the trailer in Florida, but RCS later indicated it could not do so because

it was “in a pinch.”84 Schantz states that it agreed to arrange for transport of the trailer from Florida

to Texas on behalf of RCS, but RCS paid $1,500 as part of the transport cost.85

            Finally, Schantz asserts that despite RCS’ reliance on the bill of sale being executed on

February 17, 2015, the certificate of title is not determinative of ownership.86 Schantz argues that

State Farm Mutual Automobile Insurance Co. v. Lucas, a case cited by RCS, “leaves open the

possibility that legal ownership of the food trailer could have transferred before execution of the

Bill of Sale/Certificate of Title.”87 Schantz incorporates the arguments above to show that RCS

did in fact own the trailer, but because RCS continues to dispute this, “the question of ownership

is by no means settled.”88 Thus, Schantz argues that summary judgment should be denied.89

E.          RCS and T.H.E.’s Arguments in Further Support of the Motion for Summary Judgment

            In further support of their motion, RCS and T.H.E. argue that summary judgment should

be granted because “[n]o reasonable Jury could conclude that ownership transferred as Schantz


82
     Id.
83
     Id.
84
     Id. at 4.
85
     Id.
86
     Id.
87
     Id. at 8.
88
     Id.
89
     Id.


                                                   12
contends.”90 RCS and T.H.E. assert that the only supporting evidence Schantz offers to support its

assertion that RCS owned the trailer is the “self-serving testimony of its principal, Michael Schantz.”91

RCS and T.H.E. allege that there is no “competent evidence” to show that Schantz and RCS agreed

that RCS was the owner.92

            RCS and T.H.E. assert that Schantz owned the trailer because “ownership is not transferred

when the first installment is made, as the trailer did not exist at that time.” 93 Further, RCS and T.H.E.

argue that “[t]here was no benefit for RCS to assume ownership of the trailer prior to payment and

delivery. Furthermore, the trailer was being delivered to RCS only after Schantz displayed it at a trade

show for Schantz’s own benefit.”94 Finally, RCS and T.H.E. contend that Schantz even “admits that

if the trailer had been damaged during transport, it would have been responsible for any repairs.”95

For these reasons, RCS and T.H.E. argue that there is no genuine issue of fact that Schantz owned the

trailer and summary judgment should be granted.96

                                              III. Legal Standard

            Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”97 When assessing whether a dispute as to any material fact exists, the court


90
     Rec. Doc. 128 at 3.
91
     Id.
92
     Id.
93
     Id.
94
     Id.
95
     Id. at 2.
96
     Id. at 4.
97
  Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994).


                                                         13
considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”98 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”99

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.100 The nonmoving party may not rest upon the pleadings, but must identify specific facts in

the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.101

            The party seeking summary judgment always bears the initial responsibility of informing

the Court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact.102 “To satisfy this burden, the movant

may either (1) submit evidentiary documents that negate the existence of some material element

of the opponent’s claim or defense, or (2) if the crucial issue is one on which the opponent will

bear the ultimate burden of proof at trial, demonstrate that the evidence in the record insufficiently

supports an essential element of the opponent’s claim or defense.”103 If the moving party satisfies




98
     Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
99
     Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
100
      Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
101
      See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
102
      Celotex, 477 U.S. at 323.
103
   Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (citing Little v. Liquid Air Corp., 939 F.2d
1293, 1299 (5th Cir. 1991)).


                                                           14
its initial burden, the burden shifts to the nonmoving party to “identify specific evidence in the

record, and articulate” precisely how that evidence supports his claims.104

            In doing so, the nonmoving party may not rest upon mere allegations or denials in its

pleadings, but rather must set forth “specific facts showing the existence of a ‘genuine’ issue

concerning every essential component of its case.”105 The nonmovant=s burden of demonstrating a

genuine issue of material fact is not satisfied merely by creating “some metaphysical doubt as to

the material facts,” “by conclusory allegations,” by “unsubstantiated assertions,” or “by only a

scintilla of evidence.”106 Rather, a factual dispute precludes a grant of summary judgment only if

the evidence is sufficient to permit a reasonable trier of fact to find for the nonmoving party.

Hearsay evidence and unsworn documents that cannot be presented in a form that would be

admissible in evidence at trial do not qualify as competent opposing evidence.107

                                                      IV. Analysis

            As stated more fully above, RCS and T.H.E. argue that summary judgment should be

granted because RCS did not own the trailer at the time of the accident and there is not independent

liability to Plaintiff.108 In opposition, Hallmark does not contest the issue of ownership, but

contends that if RCS owned the trailer at the time of the accident, the T.H.E. Policy would provide

coverage.109 In opposition, Plaintiff contends that there is an issue of fact in dispute regarding



104
  Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
105
    Morris, 144 F.3d at 380 (citing Thomas v. Price, 975 F.2d 231, 235 (5th Cir. 1992); see also Bellard v. Gautreaux,
675 F.3d 454, 460 (5th Cir. 2012).
106
    Little, 37 F.3d at 1075.
107
      Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).
108
      Rec. Doc. 105-1.
109
      Rec. Doc. 109.


                                                            15
ownership of the trailer.110 Schantz similarly argues that an issue of law and/or fact remains in

dispute regarding whether RCS, and not Schantz, is the owner of the trailer. 111 In reply, RCS and

T.H.E. contend that Schantz has not offered any evidence to show that RCS owned the trailer at

the time of the accident.112

A.          Ownership of the Trailer

            As an initial matter, the Court must determine the law to apply to the interpretation of the

agreement between Schantz and RCS for the sale of the trailer. Federal courts apply the choice of

law provisions of the forum state.113 The Louisiana Civil Code article 3515 generally provides that

“an issue in a case having contacts with other states is governed by the law of the state whose

policies would be most seriously impaired if its law were not applied to the case.” Article 3537

provides that when applying choice of law principles to a contract, courts should “assess the

strength of the relevant policies of the involved states in light of the place of negotiation, formation,

and performance of the contract as well as the location of the object of the contract.”114

            Here, RCS and T.H.E. assert that Illinois law applies to interpretation of the agreement.115

Schantz is an Illinois-based company that entered into the contract with RCS from its Illinois

facility.116 Schantz conducted its communications with RCS from Illinois, manufactured the trailer

in Illinois, received and processed RCS’ payment in Illinois, and disseminated the bill of sale from


110
      Rec. Doc. 111.
111
      Rec. Doc. 118.
112
      Rec. Doc. 128.
113
      Woodfield v. Bowman, 193 F.3d 354, 360 (5th Cir. 1999).
114
      Id. (citing La. Civ. Code art. 3537).
115
      Rec. Doc. 105-1.
116
      Id.


                                                         16
Illinois.117 Further, none of the parties in the case dispute that Illinois law applies to interpretation

of the agreement. Accordingly, the Court will apply Illinois law to this issue.

            Under Illinois law, “[i]t is the intent of those involved in the passing of ownership/title to

another that is crucial to making a determination as to who the owner of the vehicle is.” 118 RCS

and T.H.E. insist that Schantz owned the trailer at the time of the accident because RCS had not

completed payment, taken possession, or received a bill of sale.119 These assertions describe what

occurred between Schantz and RCS, but RCS does not provide evidence of when the parties

intended that ownership of the trailer would pass from Schantz to RCS. RCS presents the bill of

sale, which notes that “at the time of its execution, Schantz is the ‘lawful owner’ of the trailer.”120

Yet, under Illinois precedent, “while the transfer of title is a factor which the court considers in

arriving at a determination regarding ownership or delivery, that fact alone is not dispositive or

conclusive evidence that ownership has passed.”121 Under Illinois law, “one can own an

automobile though the certificate of title is in the name of another.”122




117
      Id.
118
   United Equitable Ins. Co. v. Hare, 2016 IL App (1st) 143878-U, ¶ 34.; Perry v. Saleda, 34 Ill.App.3d 729, 737,
340 N.E.2d 314, 321 (1975) (“The time of passing of title is a question of the intent of the parties.”); Mullen v. Farm
Bureau, 21 Ill.App.2d 280, 285, 157 N.E.2d 679, 683 (1959) (“The time of passing of title of an automobile sold is a
question of the intention of the parties”).
119
      Rec. Doc. 105-1.
120
      Id. at 7.
121
      Finnan v. Johnson, 444 N.E.2d 290, 293 (Ill. App. Ct. 1983).
122
      State Farm Mut. Auto. Ins. Co. v. Lucas, 365 N.E.2d 1329, 1332 (Ill. App. Ct. 1977).


                                                           17
            Outside of the transfer of title, Illinois courts examine a variety of factors in determining

the intent of the parties, including when payment was completed,123 the intended date of transfer,124

actual possession,125 and whether the parties expressly agreed which actions would signal the

transfer of ownership.126 Here, neither RCS nor Schantz present an agreement or other written

evidence stating what would constitute as transferring ownership. RCS made its final payment for

the trailer on February 10, 2015, after the accident, but Schantz argues that RCS was initially

supposed to complete payment at the trade show, which ended on February 7, 2015, before the

accident.127 Schantz also contends that though RCS received possession of the trailer after the

accident, it was customary practice for RCS to have picked up the trailer from the trade show

before the accident.128 Thus, the evidence is contradictory on which date the parties intended for

payment to be completed and possession to transfer.

            RCS asserts that Schantz’ evidence rests solely on the “self-serving testimony of its

principal, Michael Schantz,” and Schantz’ evidence should thus not be considered. 129 The Fifth

Circuit has declared that “a party's uncorroborated self-serving testimony cannot prevent summary

judgment, particularly if the overwhelming documentary evidence supports the opposite




123
    See, e.g., Mullen v. Farm Bureau, 157 N.E.2d 679, 683 (Ill. App. Ct. 1959); Perry v. Saleda, 340 N.E.2d 314, 321
(Ill. App. Ct. 1975); Country Mutual Ins. Co. v. Aetna Life & Casualty Ins. Co., 387 N.E.2d 1037 (Ill. App. Ct. 1979).
124
      See Perry, 340 N.E.2d 314.
125
      See State Farm Mut. Auto. Ins. Co., 365 N.E.2d 1329; Country Mutual Ins. Co., 387 N.E.2d 1037.
126
      See Finnan, 444 N.E.2d 290.
127
      Rec. Doc. 105-6 at 71.
128
      Id. at 97-98.
129
      Rec. Doc. 128 at 3.


                                                         18
scenario.”130 Yet, RCS does not dispute anything that Michael Schantz stated in his deposition.

Further, although the Fifth Circuit may find that a deposition is self-serving if there is evidence

belying said testimony, none of the parties in this case present evidence contesting Michael

Schantz’s statements. Therefore, Michael Schantz’ testimony is not insufficient to defeat summary

judgment.

            Given the parties’ conflicting evidence of when the parties intended for ownership of the

trailer to pass from Schantz to RCS, there remains a genuine issue of material fact. Nevertheless,

the issue of ownership is irrelevant in light of the T.H.E. Policy language defining what autos are

covered. In its opposition to Selective’s motion for summary judgment, T.H.E. adopted Selective’s

argument that the trailer is “mobile equipment” not covered by the Selective Policy’s language.131

T.H.E. asserted that “the T.H.E. policy of insurance contains identical language. [Thus] if the

trailer is deemed ‘mobile equipment’ under the Selective policy, the same would hold true for the

T.H.E. policy.”132 None of the parties dispute this assertion. Though T.H.E. does not present this

argument in the instant motion, because the argument was raised in another memorandum in the

record, the Court adopts that argument into its current analysis.

            In the Court’s order regarding Selective’s motion for summary judgment, the Court found

that “[a] plain reading of the policy language establishes that the trailer is ‘mobile equipment,’

which is expressly excluded from the definition of an ‘auto’ under the terms of the Selective Policy.

Therefore, any use of the food trailer cannot trigger ‘insured’ status for Newsom Trucking, the




130
   Vinewood Capital, LLC v. Dar Al-Maal Al-Islami Tr., 541 F. App'x 443, 447 (5th Cir. 2013) (finding that the
defendant’s deposition and affidavit are self-serving and “insufficient to create an issue of fact.”).
131
      See Rec. Doc. 115 at 5–6.
132
      Id. (citing Rec. Doc. 115-11).


                                                     19
Newsoms, or Nikolauzyk.”133 Accordingly, because the T.H.E. Policy also excludes coverage of

mobile equipment, the Court finds that T.H.E. is entitled to judgment as a matter of law because

the undisputed facts in the record establish that the trailer is “mobile equipment,” which is

expressly excluded from the definition of an “auto” under the terms of the T.H.E Policy.

B.          RCS’ Liability to Plaintiff

            Even assuming that RCS owned the trailer at the time of the accident, RCS and T.H.E.

argue that RCS cannot be held liable for the accident because there is no evidence that the trailer

caused, or contributed to, the accident in any way.134 RCS and T.H.E. also argue that RCS cannot

be held vicariously liable for the acts of Nikolauzyk because RCS did not employ him.135 No party

disputes these assertions.

            The Court must determine the law to apply to the events surrounding the accident on

February 8, 2015. As stated above, federal courts apply the choice of law provisions of the forum

state.136 The Louisiana Civil Code article 3515 generally provides that “[i]ssues pertaining to

standards of conduct and safety are governed by the law of the state in which the conduct that

caused the injury occurred, if the injury occurred in that state or in another state whose law did not

provide for a higher standard of conduct.”

            Here, the collision occurred entirely in Louisiana and RCS asserts that Louisiana law

applies. No party disputes this assertion. Accordingly, the Court will apply Louisiana law to its

analysis of the instant collision.



133
      Rec. Doc. 133 at 21.
134
      Rec. Doc. 105-1 at 9–10.
135
      Id.
136
      Woodfield v. Bowman, 193 F.3d 354, 360 (5th Cir. 1999).


                                                         20
           Article 2315 of the Louisiana Civil Code establishes a general cause of action for

negligence: “[e]very act whatever of man that causes damage to another obliges him by whose

fault it happened to repair it.”137 In determining whether to impose liability under Article 2315,

Louisiana courts employ a duty-risk analysis, whereby a plaintiff must establish the following five

elements: “(1) the defendant had a duty to conform his conduct to a specific standard (the duty

element); (2) the defendant’s conduct failed to conform to the appropriate standard (the breach

element); (3) the defendant’s substandard conduct was a cause in fact of the plaintiff's injuries (the

cause-in-fact element); (4) the defendant’s substandard conduct was a legal cause of the plaintiff's

injuries (the scope of liability or scope of protection element); and (5) the actual damages (the

damages element).”138 “[C]ause-in-fact is found when defendant’s conduct was a substantial factor

in the injury; it need not be the sole cause.”139 “A negative answer to any of the inquiries of the

duty-risk analysis results in a determination of no liability.”140

           The principle of vicarious liability or respondeat superior is codified at Louisiana Civil

Code article 2320. Article 2320 provides that an employer is liable for the tortious acts of its

employees “in the exercise of the functions in which they are employed.”141 The Louisiana

Supreme Court has recognized that even if an employment relationship exists “the employer will




137
      La. Civ. Code art. 2315.
138
      Audler v. CDC Innovis Inc., 519 F.3d 239, 249 (5th Cir. 2008) (internal citations omitted).
139
   Manuel v. Shell Oil Co., 94-590 (La. App. 5 Cir. 10/18/95); 664 So. 2d 470, 475 (citations omitted) (applying the
substantial factor causation standard for benzene exposure).
140
      Mathieu v. Imperial Toy Corp., 646 So.2d 318, 321 (La. 1994).
141
      La. Civ. Code art. 2320.


                                                            21
not be liable for the substandard conduct of the employee unless the latter can be fairly said to be

within the course and scope of the employment with the former.”142

           In the motion for summary judgment, RCS points to portions of the record showing that it

did not employ Nikolauzyk, did not hire Newsom Trucking to deliver the trailer, and did not create

a defect that caused Plaintiff’s injury. In response, no party has come forward with any facts

showing that RCS was a cause-in-fact of Plaintiff’s injury or that RCS can be held liable for the

actions of Nikolauzyk. As a result, there are no material facts in dispute, and the Court finds that

RCS is entitled to judgment as a matter of law.

                                                    V. Conclusion

           For the foregoing reasons, the Court finds that there are no material facts in dispute and

RCS and T.H.E. are entitled to judgment as a matter of law. The undisputed facts in the record

establish that the trailer is “mobile equipment,” which is expressly excluded from the definition of

an “auto” under the terms of the T.H.E Policy. 143 Therefore, any use of the food trailer cannot

trigger “insured” status for Newsom Trucking, the Newsoms, or Nikolauzyk. Further, RCS is not

directly or vicariously liable to Newsom Trucking, the Newsoms, or Nikolauzyk for negligence.

Accordingly,




142
      Brasseaux v. Town of Mamou, 99-1584 (La. 1/19/00); 752 So. 2d 815, 820 (internal citations omitted).
143
    In a prior order, the Court found that the trailer involved in the litigation is “mobile equipment” that is not covered
under the Selective Policy. Rec. Doc. 133. T.H.E. is being dismissed as a party in this order because its policy, which
is identical to Selective’s, also does not cover a trailer that is classified “mobile equipment.” Though T.H.E. does not
raise this argument in the instant motion, T.H.E. previously presented the argument in its opposition to Selective’s
motion for summary judgment. See Rec. Doc. 115 at 5–6. The Court hereby incorporates that argument into this
motion and finds that T.H.E. should be dismissed as a party.


                                                           22
           IT IS HEREBY ORDERED that Defendants Ray Cammack Shows’ and T.H.E.

Insurance Company’s “Motion for Summary Judgment.”144 is GRANTED.

           NEW ORLEANS, LOUISIANA, this 10th day of December, 2018.



                                              __________________________________
                                              NANNETTE JOLIVETTE BROWN
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




144
      Rec. Doc. 105.


                                         23
